FILED
                             NOT FOR PUBLICATION                            JUL 12 2012

                                                                        MOLLY C. DWYER, CLERK
                     UNITED STATES COURT OF APPEALS                      U .S. C O U R T OF APPE ALS




                             FOR THE NINTH CIRCUIT



JASON M. JONES,                                  No. 11-16556

               Plaintiff - Appellant,            D.C. No. 3:11-cv-00047-LRH-
                                                 RAM
  v.

DOROTHY NASH HOLMES, Prosecutor;                 MEMORANDUM *
et al.,

               Defendants - Appellees.



                    Appeal from the United States District Court
                             for the District of Nevada
                     Larry R. Hicks, District Judge, Presiding

                              Submitted June 26, 2012 **

Before:        SCHROEDER, HAWKINS, and GOULD, Circuit Judges.

       Nevada state prisoner Jason M. Jones appeals pro se from the district court’s

judgment dismissing his 42 U.S.C. § 1983 action alleging deliberate indifference to

Jones’s safety and health. We have jurisdiction under 28 U.S.C. § 1291. We


          *
             This disposition is not appropriate for publication and is not precedent
except as provided by 9th Cir. R. 36-3.
          **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).
review de novo the district court’s dismissal for failure to state a claim under 28

U.S.C. § 1915A. Resnick v. Hayes, 213 F.3d 443, 447 (9th Cir. 2000). We vacate

and remand.

      The district court prematurely dismissed Jones’s action as time-barred. It is

not clear at this stage in proceedings whether the statute of limitations was tolled

while Jones filed any administrative grievances. See Brown v. Valoff, 422 F.3d

926, 943 (9th Cir. 2005) (“the applicable statute of limitations must be tolled while

a prisoner completes the mandatory exhaustion process”). Nor is it clear what date

Jones filed this action. See Douglas v. Noelle, 567 F.3d 1103, 1104 (2009) (the

mailbox rule of Houston v. Lack, 487 U.S. 266 (1988), applies to a pro se

prisoner’s § 1983 complaint).

      VACATED and REMANDED.




                                           2                                    11-16556